IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1656
                               Filed February 17, 2021


JAMIE DEAN TRICKEL,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Jamie Dean Trickel appeals the denial of his application for postconviction

relief. AFFIRMED.




      Geneva L. Williams of Williams Law Office, PLLC (until withdrawal), Cedar

Rapids, and Mary Wolfe of Wolfe Law Office, Clinton for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., May, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


CARR, Senior Judge.

       Jamie Dean Trickel appeals the denial of his application for postconviction

relief (PCR) following his convictions of first-degree burglary and second-degree

sexual abuse. This court affirmed Trickel’s convictions on direct appeal. State v.

Trickel, No. 15-0386, 2016 WL 531841, at *1 (Iowa Ct. App. Feb. 10, 2016). Soon

after issuance of procedendo, he brought the PCR claim now before us. The facts

of the matter are set out in our opinion on direct appeal. See id. at *1–3.

       Identification of the assailant was the critical issue at trial. The complaining

witness identified Trickel by name in her reports to the police. Defense counsel

pointed out some inconsistencies and omissions in her earlier reports and

suggested some details she provided in her account were of more recent origin.

But strong evidence corroborated her identification; a search warrant led to the

discovery of items used in the assault in Trickel’s home, including clothing, a

supply of blue latex gloves, photographs centering on women in high-heeled shoes

stored in his cellular telephone, a handgun, and two Taser devices.

       Trickel contends his trial counsel was ineffective by failing to (1) depose the

complaining witness, (2) secure an expert witness in eyewitness identification, and

(3) call an expert witness in DNA analysis or conduct independent testing of DNA

or gun-marking evidence. We review his claims de novo. See Lamasters v. State,

821 N.W.2d 856, 862 (Iowa 2012). To succeed on an ineffective-assistance claim,

Trickel must show counsel breached a duty and prejudice resulted.             See id.

Counsel breaches a duty by performing below the standard of a reasonably

competent attorney, and prejudice exists if the outcome of the proceeding would
                                           3

have been different had counsel performed effectively. See id. We may affirm if

either element is lacking. See id.

       Decisions on whether to depose witnesses or hire expert witnesses fall

under the category of trial strategy. See Heaton v. State, 420 N.W.2d 429, 432

(Iowa 1988) (“We believe that the question of whether or not to call an expert

witness is a matter of trial strategy.”); State v. Williams, 341 N.W.2d 748, 752 (Iowa

1983) (noting there may be sound reasons for an attorney’s decision not to depose

the complaining witnesses); Bizzett v. Brewer, 262 N.W.2d 273, 276 (Iowa 1978)

(observing that “depositions may be unnecessary or bad strategy or be inadvisable

for other reasons”). “Improvident trial strategy, miscalculated tactics, or mistakes

in judgment do not necessarily amount to ineffective assistance of counsel.”

Osborn v. State, 573 N.W.2d 917, 924 (Iowa 1998). The question is “whether the

actions were a product of tactics or inattention to the responsibilities of an attorney

guaranteed a defendant under the Sixth Amendment.” Ledezma v. State, 626

N.W.2d 134, 143 (Iowa 2001).            Strategic decisions made after thorough

investigation “are virtually unchallengeable.”          Id.    (quoting Strickland v.

Washington, 466 U.S. 668, 690 (1984)). But counsel is not required “to pursue

each possible witness and delve into every line of inquiry.” Heaton v. State, 420

N.W.2d 429, 431 (Iowa 1988); see also Schrier v. State, 347 N.W.2d 657, 662

(Iowa 1984) (stating that the duty to investigate “does not require that counsel

pursue ‘every path until it bears fruit or until all conceivable hope withers’” (citation

omitted)).

       Even assuming counsel breached a duty by failing to depose the

complaining witness or call expert witnesses, Trickel fails to show prejudice. Trial
                                          4


counsel skillfully cross-examined the complaining witness about discrepancies in

her identification. The content of the exam made evident that counsel possessed

police reports recounting the complaining witness’s two prior police statements.

The trial court’s jury instruction on how to evaluate her identification testimony

covered much of the ground an expert witness might explain to the jury. See State

v. Jordan, No. 11-0431, 2013 WL 750137, at *2 (Iowa Ct. App. Feb. 27, 2013)

(holding the court’s instruction to the jury on how to evaluate eyewitness

identification testimony provided the jury with the necessary framework to assess

the witness’s identification); see also Thigpen v. State, No. 16-1855, 2018 WL

5291316, at *3 (Iowa Ct. App. Oct. 24, 2018) (“The inclusion of this instruction

obviated the need for an expert.” (citing Jordan, 2013 WL 750137, at *2)). And

Trickel fails to show independent testing of the DNA or gun markings would have

changed the result of trial, claiming only that it “may have aided in presenting a

more thorough defense.” Such speculation is insufficient to establish prejudice.

See Dunbar v. State, 515 N.W.2d 12, 15 (Iowa 1994) (“When complaining about

the adequacy of an attorney’s representation, it is not enough to simply claim that

counsel should have done a better job. The applicant must state the specific ways

in which counsel’s performance was inadequate and identify how competent

representation probably would have changed the outcome.” (internal citation

omitted)); State v. Edwards, 571 N.W.2d 497, 501 (Iowa Ct. App. 1997) (stating

mere speculation is insufficient to establish prejudice).

       Because Trickel failed to prove both that his trial counsel breached a duty

and prejudice resulted, we affirm the denial of his PCR application.

       AFFIRMED.